ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent David Gronbeck’s motion to extend the time within which he is required to successfully complete the professional responsibility portion of the bar examination to include the examination to be given early in March 1996, is granted.
IT IS FURTHER ORDERED that respondent direct the examiners to furnish the result of the examination to the Director’s office.
IT IS FURTHER ORDERED that, in the event respondent fails the examination and the Director files an affidavit with this court indicating the failure, he shall be immediately suspended without further hearing and shall not be reinstated until he has provided proof to the Director’s office of his successful completion of the examination.
BY THE COURT:
/s/ Mary Jeanne Coyne
Mary Jeanne Coyne Associate Justice